DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no. 16/398,733, filed April 30, 2019, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation or division. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP §2172.01.  The omitted structural cooperative relationship is: line 5 of Claim 37 claims, “sandwich the anvil-screen combination therebetween” without establishing two points between which the anvil-screen combination may be sandwiched.  Claim 37 establishes one of the pair of anvil-screen hydraulic cylinders that sandwich the anvil-screen combination therebetween, as shown in Fig. 13 of the drawings and described in ¶[0088] of the written description.  However, the other of the pair of cylinders is not included in the claim.
Alternatively, Claims 37 and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The element to be sandwiched may be incorrectly stated in line 5 of Claim 37.  The line would read correctly if the first portion of line 5 were amended to recite, “sandwich the spherical member therebetween”.  Claim 37 will be interpreted according to this alternative for examination purposes.
Claim 38 is rejected under 35 U.S.C. 112(b) for being dependent upon rejected Claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-23, 26-30, 34 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. US 2003/0141394 A1 by Ueda et al. (hereinafter UEDA) in view of U.S. Patent Application Publication No. US 2001/0020656 A1 by Frick, hereinafter FRICK.
Regarding Claim 21, UEDA discloses a portable grinding/shredding/chipping system (1 in Fig. 1; ¶[0065]) comprising:
a base frame (10A in Fig. 1; ¶[0066]) supporting an engine (9 in Fig. 1; ¶[0065]) and a rotor (20 in Fig. 5; ¶[0071]), the engine being coupled to the rotor for supplying rotational drive thereto (¶[0094] discloses power unit 9 powers hydraulic motors 24 which power rotor 20);
a chamber provided to the base frame (16 in Fig. 4; ¶[0071]), the rotor being rotatable within the chamber;
a feed conveyor (3 in Fig. 1; ¶[0065]) provided to the base frame for feeding feed material into the chamber for comminution thereof;
a discharge conveyor (7 in Fig. 1; ¶[0065]), communicating with the chamber, for receiving comminuted material from the chamber and discharging the comminuted material from the system; and
a drive track assembly (11 in Fig. 1; ¶[0067]) comprising a framework (10B in Fig. 1; ¶[0067]) supporting first and second tracks (13 in Fig. 1; ¶[0067]) which facilitate movement of the system.
UEDA does not explicitly disclose the last clause of Claim 21 concerning the framework, namely: 	wherein a first section of the framework is coupled to the base frame by a pivotable connection which permits the framework to pivot relative to the base frame, and a second section of the framework is coupled to the base frame via at least one hydraulic track cylinder to facilitate changing an orientation of the base frame relative to the drive track assembly, for facilitating feeding of the system.
FRICK teaches a similar portable grinding/shredding/chipping system (Fig. 1, ¶[0019]) comprising a drive track assembly (1 in Fig. 1; ¶[0019]) comprising a framework (2 in Fig. 1; ¶[0019]) supporting spaced apart and independently drivable first and second tracks (7 in Fig. 1; ¶[0019]) which facilitate movement of the portable grinding/shredding/chipping system, and the framework being connected to the base frame (assembly 1 supports frame 8 in Fig. 1; ¶[0020]); wherein a first section (near drive wheel 6 in Fig. 1 ¶[0019]) of the framework of the drive track assembly is coupled to the base frame by a pivotal connection (15 in Fig. 1; ¶[0022]) which permits the framework to individually pivot relative to the base frame, and a second section (near drive wheel 5 in Fig. 1; ¶[0019]) of the framework and the base frame are connected to one another via a hydraulic track cylinder (16 in Fig. 1; ¶[0023]), and the track cylinder facilitates changing an orientation of the drive track assembly, relative to the base frame, for altering the orientation of the portable grinding/shredding/chipping system relative to the drive track assembly (¶[0027] and ¶[0029]).
Therefore, it would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the system of UEDA by adding the pivotal connection and hydraulic track cylinder of FRICK to allow the system of UEDA to be transported via a trolley and semitrailer truck as taught by FRICK (Fig. 4; ¶[0029]).
Regarding Claim 22, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  FRICK teaches the pivotable connection (15 in Fig. 1) is adjacent a midpoint of the framework of the drive track assembly (1 in Fig. 1), the at least one hydraulic track cylinder (16 in Fig. 1) is spaced away from the midpoint and connects the second section of the framework with a trailing end of the base frame, and the second section of the framework is adjacent a trailing end of the base frame.  The left-hand end of frame 8 in Fig. 1 may be considered “a trailing end” when the crusher device is moving from left to right in Fig. 1.
Regarding Claim 23, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  FRICK teaches the at least one hydraulic track cylinder (16 in Fig. 3) is configured to cause a trailing end of the base frame to pivot, about the pivotable connection, toward or away from a supporting surface (the progression from Fig. 1 through Fig. 3 shows as track cylinder 16 extends, the right-hand, trailing end of the crusher device pivots about pivot connection 15, causing the right-hand trailing end of the crusher device to pivot toward the ground) and correspondingly causes a leading end of the base frame to pivot away from or toward the supporting surface (the progression from Fig. 1 through Fig. 3 shows as track cylinder 16 extends, the left-hand, leading end of the crusher device pivots away from the ground).  Modification of UEDA as taught by FRICK results, wherein, when the leading end is pivoted away from the supporting surface, the configuration facilitates feeding of relatively short forestry product and other relatively short debris onto the feed conveyor (addition of a track cylinder to UEDA’s wood crushing machine as FRICK teaches would add the cylinder to the left-hand end of UEDA’s machine shown in Fig. 1 which would raise conveyor 3 when the cylinder is extended which would facilitate relatively short forestry product), whereas, when the leading end is pivoted toward the supporting surface, the configuration facilitates feeding of elongate logs, trees and other elongate debris onto the feed conveyor (conversely, contraction of the cylinder would lower conveyor 3, facilitating feeding of elongate forestry products).
Regarding Claim 26, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  UEDA discloses wherein the system further includes an anvil (27a in Fig. 14; ¶[0162]) positioned adjacent an inlet of the chamber (see ‘chamber’ and ‘inlet’ annotations on UEDA Fig. 14 Detail below) and above a rotational axis of the rotor (27a is located above rotational axis of 20a in Fig. 14), and the engine rotationally drives the rotor in an upswing rotational direction (¶[0165] discloses rotor 20 is rotatable in opposite directions).

    PNG
    media_image1.png
    509
    492
    media_image1.png
    Greyscale

Regarding Claim 27, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  UEDA discloses wherein the system further includes an anvil (27a’ in Fig. 14; ¶[0165]) positioned adjacent an inlet of the chamber (see annotations in Fig. 14 above) and below a rotational axis of the rotor (27a’ is located below the rotational axis of 20a in Fig. 14), the engine rotationally drives an intermediate shaft, and the intermediate shaft rotationally drives the rotor in a downswing rotational direction (¶[0072] discloses the drive shafts of hydraulic motors 24 are coupled to rotor shaft 20a.  ¶[0094] discloses power unit engine 9 drives hydraulic motors 24, thus making the drive shafts of hydraulic motors 24 intermediate shafts driven by power unit engine 9, with the intermediate shafts of the hydraulic motors driving rotor shaft 20a.).
Regarding Claim 28, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  UEDA discloses wherein the system further includes an anvil (27b and 27c in Fig. 5; ¶[0098]) wherein the anvil is adjacent the rotor (20 in Fig. 5) and biased toward the rotor but spaced from the rotor (Fig. 5 shows hydraulic cylinder 90 biases anvils 27b and 27c on bracket portion 89a toward rotor 20; ¶[0099]), and the anvil is moveable away from the rotor, in an event that tramp metal passes between the rotor and the anvil, so as to avoid damage to components of the system during operation thereof (¶[0263] discloses bracket 89a with anvils 27b and 27c is rotated away from rotor 20 when hard foreign matter is introduced into the crusher.).
Regarding Claim 29, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  UEDA discloses wherein the discharge conveyor (69 in Fig. 1; ¶[0091]) is supported by and wraps around at least a head pulley (67 in Fig. 1; ¶[0091]), an intermediate roller (70 in Fig. 1; ¶[0091]) and a tail pulley (¶[0091] describes a driven wheel tail pulley that is not shown), and both the head pulley and the tail pulley are driven by a respective hydraulic motor (68 in Fig. 2; ¶[0091]) so that a catenary of the discharge conveyor is radiused (¶[0091] discloses a tension adjusting mechanism (72 in Fig. 1) which can be used to adjust tension on conveyor belt 69 so that a catenary may be radiused).
Regarding Claim 30, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  UEDA discloses wherein the chamber (16 in Fig. 4) comprises both a stationary housing (15b in Fig. 4; ¶[0070]) and a pivotable housing (89 in Fig. 5 is pivoted by hydraulic cylinder 90), and comminuted material passes through openings (openings in grate 26 in Fig. 5; ¶[0072]), provided in the fixed housing, and is deposited on the discharge conveyor (69 in Fig. 1) for discharge from system (¶[0122]).
Regarding Claim 34, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  FRICK further teaches wherein a trailing end of the base frame (the right-hand end of frame 8 in Fig. 3) is provided with coupling features (4 in Fig. 3; ¶[0030]) for engaging with mating coupling features (27 in Fig. 3; ¶[0027]) of a dolly (26 in Fig. 3; ¶[0027]) for coupling the system to the dolly, and a kingpin assembly (24 in Fig. 3; ¶[0028]) is provided to a leading end of the base frame (the left-hand end of frame 8 in Fig. 3) to facilitate coupling of the leading end to a tractor (3 in Fig. 4; ¶[0029]) for transportation of the system.  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to add these coupling features taught by FRICK onto the wood crushing machine disclosed by UEDA when making the other modifications taught by FRICK regarding transportation of the machine disclosed by UEDA.
Regarding Claim 39, UEDA discloses a method of forming a portable grinding/shredding/chipping system (1 in Fig. 1) comprising:
supporting an engine (9 in Fig. 1) and a rotor (20 in Fig. 5) on a base frame (10A in Fig. 1);
coupling the engine to the rotor for supplying rotational drive thereto (¶[0094] discloses power unit 9 powers hydraulic motors 24 which power rotor 20);
rotatably accommodating the rotor within a chamber (16 in Fig. 4; Fig. 5 shows rotor 20 within the chamber);
supporting a feed conveyor (3 in Fig. 1) on the base frame for feeding feed material into the chamber for comminution thereof (conveyor 3 is shown supported by base frame 10 A in Fig. 1);
positioning a discharge conveyor (7 in Fig. 1) for receiving comminuted material and discharging the comminuted material from the chamber; and
supporting a drive track assembly (11 in Fig. 1) comprising drivable first and second tracks (13 in Fig. 1) on a framework (10B in Fig. 1) to facilitate movement of the system (¶[0067]).
UEDA does not explicitly disclose the last two clause of Claim 39 concerning the framework, namely:
coupling a first section of the framework to the base frame by a pivotal connection which permits the framework to pivot relative to the base frame, and
connecting a second section of the framework to the base frame via at least one hydraulic track cylinder, and the at least one hydraulic track cylinder facilitates changing an orientation of the base frame, relative to the drive track assembly.
FRICK teaches a similar portable grinding/shredding/chipping system (Fig. 1, ¶[0019]) comprising a drive track assembly (1 in Fig. 1; ¶[0019]) comprising a framework (2 in Fig. 1; ¶[0019]) supporting spaced apart and independently drivable first and second tracks (7 in Fig. 1; ¶[0019]) which facilitate movement of the portable grinding/shredding/chipping system, and the framework being connected to the base frame (assembly 1 supports frame 8 in Fig. 1; ¶[0020]); wherein a first section (near drive wheel 6 in Fig. 1 ¶[0019]) of the framework of the drive track assembly is coupled to the base frame by a pivotal connection (15 in Fig. 1; ¶[0022]) which permits the framework to individually pivot relative to the base frame, and a second section (near drive wheel 5 in Fig. 1; ¶[0019]) of the framework and the base frame are connected to one another via a hydraulic track cylinder (16 in Fig. 1; ¶[0023]), and the track cylinder facilitates changing an orientation of the drive track assembly, relative to the base frame, for altering the orientation of the portable grinding/shredding/chipping system relative to the drive track assembly (¶[0027] and ¶[0029]).
Therefore, it would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the method of UEDA by adding the pivotal connection step and hydraulic track cylinder connection step FRICK teaches to the method of UEDA to allow the system formed by the method of UEDA to be transported via a trolley and semitrailer truck as taught by FRICK (Fig. 4; ¶[0029]).
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA in view of FRICK and further in view of U.S. Patent No. 3,190,571 to Kimball (hereinafter KIMBALL).
Regarding Claim 24, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  Neither UEDA nor FRICK teach the engine is coupled to the rotor by both a belt drive and a gear drive, and the belt drive and the gear drive generate a combined rotational speed reduction of a rotational output speed of the engine of between about 2.5 to 1 and 10 to 1.
KIMBALL teaches a rock crusher where an engine (45 in Fig. 5; Col. 2, line 65) is coupled to the rotor (59 in Fig. 2; Col. 3, line 11) by both a belt drive (41 in Fig. 2; Col. 2, line 63) and a gear drive (56 in Fig. 2; Col. 3, line 9).  It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the combination of UEDA in view of FRICK to include the belt drive and gear drive configuration taught by KIMBALL to provide customary gear reduction as taught by KIMBALL (Col. 3, lines 1-7).  Furthermore, it would have been obvious to one of ordinary skill to design the gear reduction arrangement of KIMBALL to provide a rotational output speed of the engine of between 2.5 to 1 and 10 to 1 as a matter of routine optimization.  See M.P.E.P.§2144.05, II.
Regarding Claim 25, the prior art reference combination of UEDA in view of FRICK and KIMBALL renders the system according to Claim 24 unpatentable as explained above.  KIMBALL teaches the belt drive comprises an engine sheave (50 in Fig. 5; Col. 3, line 2) supported by the engine and an intermediate sheave (40 in Fig. 2; Col. 2, line 62) supported by an intermediate shaft (55 in Fig. 2; Col. 3, line 9).  Therefore, the limitations of claim 25 are taught by the UEDA, FRICK and KIMBALL combination.  It would have been obvious to one of ordinary skill to design the gear reduction arrangement of KIMBALL to provide a rotational output speed of the engine of between 2.5 to 1 and 10 to 1 as a matter of routine optimization.  See M.P.E.P.§2144.05, II.
Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over UEDA in view of FRICK and further in view of U.S. Patent Application Publication No. US 2003/0062434 A1 by Moriya et al., hereinafter MORIYA.
Regarding Claim 31, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 30 unpatentable as explained above.  UEDA discloses a pivotable housing (89 in Fig. 5).  But, UEDA does not explicitly disclose the pivotable housing is pivotable away from the rotor into a stable position to provide access to the rotor and facilitate servicing thereof.
MORIYA teaches a mobile crusher with a chamber (31 in Fig. 6; ¶[0068]) comprises both a stationary housing (70 in Fig. 6; ¶[0068]) and a pivotable housing(80 in Fig. 6; ¶[0068]).  The pivotable housing (80 in Fig. 13) is pivotable away from the rotor (32 in Fig. 13) into a stable over center position (the majority of the weight of pivotable housing 80 rests beyond pivot 39 when pivotable housing 80 is opened into a servicing position) to provide access to the rotor and facilitate servicing thereof (¶[0094]).  It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the combination of UEDA in view of FRICK by positioning the pivot of the pivotable housing of UEDA as is taught in MORIYA to address safety concerns as expressed by MORIYA.
Regarding Claim 32, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 30 unpatentable as explained above.  UEDA discloses wherein the pivotable housing (89 in Fig. 5 of UEDA) is supported by the base frame (10A in Fig. 5) and is pivotable relative thereto about a housing pivot (95 in Fig. 5; ¶[0101]), and either a hydraulic cylinder or a rotational cylinder (hydraulic cylinder 90 in Fig. 5) couples the pivotable housing to the base frame (89 is coupled to 10A through cylinder 90 and its bracket 91 and pin 96) for pivoting the pivotable housing.
UEDA does not expressly disclose pivoting the pivotable housing between an in-use operative position, in which the pivotable housing seals the chamber, and a service position, in which the pivotable housing is open and thereby provides access to the rotor.
MORIYA teaches the pivotable housing (80 in Fig. 13) is pivotable away from the rotor (32 in Fig. 13) into a stable over center position (the majority of the weight of pivotable housing 80 rests beyond pivot 39 when pivotable housing 80 is opened into a servicing position) to provide access to the rotor and facilitate servicing thereof (¶[0094]).  It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of UEDA in view of FRICK by positioning the pivot of the pivotable housing in UEDA as is taught in MORIYA to address safety concerns as expressed by MORIYA.
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA in view of FRICK and further in view of U.S. Patent Application Publication No. US 2009/0224087 by Ragnarsson (hereinafter RAGNARSSON).
Regarding Claim 33, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 30 unpatentable as explained above.  UEDA discloses wherein the system further comprises a feed roller (42 in Fig. 5; ¶[0076]) cooperating with the feed conveyor (31 in Fig. 5; ¶[0074]) to assist with feeding feed material into the chamber (16 in Fig. 5).
Feed roller 42 of UEDA is not supported by the pivotable housing and is pivotable relative thereto about a roller pivot via a feed roller hydraulic cylinder that couples the feed roller to the pivotable housing.
RAGNARSSON teaches a material reducing apparatus with a chamber (see ‘chamber’ annotation to Fig. 3A Detail below) comprises both a stationary housing (see ‘stationary housing’ annotation below) and a pivotable housing (50 in Fig. 3A; ¶[0037]), and comminuted material passes through openings (see ‘openings’ annotation below), provided in the fixed housing, and is deposited on the discharge conveyor (34 in Fig. 1; ¶[0031]) for discharge from the portable grinding/shredding/chipping system.  RAGNARSSON further teaches the feed roller (18 in Fig. 3A; ¶[0032]) is supported by the pivotable housing and is pivotable relative thereto about a roller pivot (see ‘roller pivot’ annotation below), and a feed roller hydraulic cylinder (46 in Fig. 3A; ¶[0034]) couples the feed roller to the pivotable housing.

    PNG
    media_image2.png
    453
    575
    media_image2.png
    Greyscale

It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the combination of UEDA in view of FRICK by adding the pivotable housing with feed roller of RAGNARSSON to the chamber of UEDA to allow service access to the chamber of UEDA while still maintaining the relationship of the feed roller to the opening of the chamber provided for the feed conveyor as taught in RAGNARSSON.
Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA in view of FRICK and further in view of U.S. Patent No. 3,811,708 to Baaso, hereinafter BAASO.
Regarding Claim 35, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 34 unpatentable as explained above.  The kingpin assembly of FRICK (24 in Fig. 3) is not taught as being removably attached, by a disconnect mechanism, and during operation of the system, the kingpin assembly is disconnected so as to not interfere with operation of the system.
BAASO teaches a removable kingpin assembly (16 in Fig. 2; Col. 2, lines 13-17) being removably attached by a disconnect mechanism (12 in Fig. 2; Col. 2, lines 13-17).  It would have been obvious to a person skilled in the art prior to the effective filing date of the claimed invention to modify the combination of UEDA in view of FRICK by adding the removable kingpin assembly of BAASO to allow it to be removed in the field of operation, as BAASO teaches (Col. 1, lines 15-16).
Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over UEDA in view of FRICK and further in view of U.S. Patent Application Publication No. US 2005/0194478 A1 by Tanaka et al., hereinafter TANAKA.
Regarding Claim 36, the prior art reference combination of UEDA in view of FRICK renders the system according to Claim 21 unpatentable as explained above.  UEDA discloses the crusher (16 in Fig. 5) comprises anvils (27a-c in Fig. 5) and a screen (26 in Fig. 5) where anvils 27b and 27c are pivoted away from rotor 20 on rotatable portion 89 by hydraulic cylinder 90 when hard foreign matter is introduced in crusher 16 as described in ¶[0263].  However, UEDA does not disclose an anvil-screen combination that is pivotable away from the rotor in an event that tramp metal passes between the rotor and the anvil-screen combination as Claim 36 specifies.
TANAKA teaches a wood crusher with a grinding/shredding/chipping chamber (60 in Fig. 3; ¶[0062]) having an anvil-screen combination (62 and 69 in Fig. 3; ¶[0060]) which, in a use position, is located closely adjacent (62 and 69 closely adjacent 61 in Fig. 3) an exterior surface of the rotor (61 in Fig. 3; ¶[0057]) so as to facilitate comminution of the feed material, and the anvil-screen combination is pivotable away from the rotor in an event that tramp metal passes between the rotor and the anvil-screen combination (¶[0060] through ¶[0065] describe how anvil 62 and screen 69 are pivoted on arms 71 in Fig. 3) so as to avoid damage to components of the portable grinding/shredding/chipping system as well as assist with servicing of the rotor.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the crusher of UEDA (16 in Fig. 5) such that the screen of UEDA (26 in Fig. 5) is part of the pivotable portion of the crusher (89 in Fig. 5) according to the teaching of TANAKA to provide a crushing unit which protects crushing unit components from damage when an excessive amount of force is present between the rotor and the anvil and screen combination.

Allowable Subject Matter
Claims 37 and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The 35 U.S.C. 112(b) rejection of Claims 37 and 38 must also be addressed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not appear to disclose, teach, nor suggest a spherical member sandwiched between an anvil-screen hydraulic cylinder leading end and a mating side surface of the anvil-screen combination.  The closest prior art of record appears to be TANAKA.  TANAKA discloses an anvil-screen hydraulic cylinder (87 in Figs. 14 and 15; ¶[0069]) mounted on the screen (69 in Figs. 14 and 15; ¶[0070]) which pushes a tapered block (88 in Figs. 14 and 15; ¶[0069]) on its leading end against a mating tapered block (89 in Figs. 14 and 15; ¶[0069]) on the arm (71 in Figs. 14 and 15; ¶[0070]) which holds the anvil-screen combination.  However, the cylinder pressing direction and mating surface shapes disclosed in TANAKA are different from that which is claimed in Claims 37 and 38.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL DEREK PRESSLEY whose telephone number is (313)446-6658. The examiner can normally be reached 7:30am to 3:30pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./               Examiner, Art Unit 3725                                                                                                                                                                                         



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725